Case 1:21-cv-00895-MN Document 21-1 Filed 09/07/21 Page 1 of 3 PageID #: 271




                                 Exhibit A
Case 1:21-cv-00895-MN Document 21-1 Filed 09/07/21 Page 2 of 3 PageID #: 272




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                               Chapter 11

SS Body Armor I, Inc., et al., f/k/a Point Blank     Case No. 10-11255 (CSS)
Solutions, Inc., et al.,
                                                     (Jointly Administered)
                                Debtors.


JON JACKS,                                           Civ. Action No. 21-00895-MN

                                Appellant,           Civ. Action No. 21-00896-MN

         v.                                          Civ. Action No. 21-00897-MN

THE RECOVERY TRUST FOR SS BODY                       Civ. Action No. 21-00898-MN
ARMOR I, INC., et al., f/k/a POINT BLANK
SOLUTIONS, INC., et al. and SS BODY
ARMOR I, INC. et al.,

                                Appellees.


                                             ORDER

         Upon review of the Joint Proposed Briefing Schedule filed by the parties in the above-

captioned cases, it is hereby

         ORDERED, that Appellant’s Principal Brief and Appendix be filed on or before October 22,

2021; and it is further

         ORDERED, that Appellees’ Brief and any Supplemental Appendix shall be filed on or

before December 6, 2021; and it is further

         ORDERED, that Interveners’ Brief and any Supplemental Appendix shall be filed on or

before December 6, 2021; and it is further
Case 1:21-cv-00895-MN Document 21-1 Filed 09/07/21 Page 3 of 3 PageID #: 273




      ORDERED, that Appellant’s Reply Brief shall be filed on or before January 5, 2022.



SO ORDERED.



Dated: _________________, 2021                   ________________________________
Wilmington, Delaware                             Hon. Maryellen Noreika
                                                 United States District Judge




                                         2
